Citation Nr: 0704586	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  94-19 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status/post residuals lumbar diskectomy (formerly rated as 
chronic low back pain) from February 6, 1992, to June 10, 
1993.

2.  Entitlement to a rating in excess of 40 percent for 
status/post residuals lumbar diskectomy since November 1, 
1993.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to June 
1983.

This claim is on appeal from the Atlanta, Georgia, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in August 2004.  A transcript of the hearing is of 
record.

As a procedural matter, the veteran was initially rated for 
chronic low back pain.  He filed a claim for an increased 
rating and a 20 percent rating was ultimately assigned from 
February 1992.  He disagreed with the rating and the claim 
remained in appellate status.  In June 1993, he underwent a 
lumbar diskectomy for a herniated lumbar disc.  He 
subsequently filed a claim for service connection of 
residuals of the lumbar diskectomy, which was granted by the 
Board in November 2004.  At this juncture, he is rated at 20 
percent from February 16, 1992, at 100 percent from June 10, 
1993 (temporary total rating due to surgery), and at 40 
percent from November 1, 1993.  

The issues were remanded by the Board in November 1996, May 
2002, and November 2004.  After a careful review of the 
record, the Board concludes that due process mandates another 
remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

At the August 2004 hearing before the Board, the veteran 
testified that he had received recent VA medical care for his 
low back disability and had an upcoming appointment with a 
neurologist.  While the issues were remanded in November 
2004, and the veteran underwent a VA examination, no attempt 
was made to associate VA treatment records with the claims 
file.  

Under the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), VA is obligated to assist the veteran in 
obtaining VA medical evidence.  See also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  For that reason, adjudication of the issue at this 
time would unlikely withstand judicial scrutiny and the claim 
is remanded for VA medical records.

Accordingly, the case is REMANDED for the following action:

1. Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Medical Center (VAMC) in Dublin, 
Georgia, for the period from June 2004 to 
the present. 

2. Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Outpatient Clinic in Macon, Georgia, 
for the period from November 2001 to the 
present. 

3. Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Medical Center (VAMC) in Augusta, 
Georgia, for the period from June 1999 to 
the present. 

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


